IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,321



              EX PARTE CHARLES EDWARD TAYLOR, JR., Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 08693-D IN THE 350 TH JUDICIAL DISTRICT COURT
                         FROM TAYLOR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

aggravated sexual assault of a child, and was sentenced to forty years’ imprisonment.

        Applicant contend, inter alia, that his appellate counsel rendered ineffective assistance

because he timely filed a motion for new trial, but subsequently failed to timely file a notice of

appeal. We remanded this application to the trial court for findings of fact and conclusions of law.

        The trial court has determined that appellate counsel failed to timely file a notice of appeal.
                                                                                                       2

We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 08693-D from the 350th Judicial District Court of Taylor

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: March 24, 2010
Do Not Publish